DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the pressing block" in 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, claim 12 will be interpreted as depending from claim 5.  Note – if claim 12 is amended to depend from claim 5 with no other changes, then claim 12 will still be rejected under 35 USC 112(b) since “the connection portion” in lines 6-7 of claim 12 will lack antecedent basis, since “a connection portion” is first recited in claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 2007/220508, see Machine Translation).
Regarding claim 1, Yoshida discloses in Figs 1-8, a cover assembly (Fig 1) of a secondary battery (ref F), comprising: a cover plate (Fig 1, side) comprising a gas vent (ref 5); a gas exhaust valve (ref 3) configured to seal (Figs 2) the gas vent (ref 5) and deform (Figs 2) in response to an increase in temperature (Abstract, [0015], [0031]) to get out of a state of sealing the gas vent (ref 5); and a protective part (ref 4) at least partially covering (Figs 2) the gas vent (ref 5) and having a gas permeability coefficient smaller than ([0032], [0073]) a gas permeability coefficient ([0028], [0028]) of the gas exhaust valve (ref 3).



Regarding claim 3, Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) is arranged at one side (Figs 2) of the gas exhaust valve (ref 3).

Regarding claim 4, Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) is attached to a surface (Figs 2) of the gas exhaust valve (ref 3) facing away from (Figs 2) the gas vent (ref 5) and completely covers (Figs 2) the gas vent (ref 5).

Regarding claim 9, Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) is at least partially disposed inside (Figs 2-4) the gas exhaust valve (ref 3.

Regarding claim 10, Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) completely covers (Figs 2) the gas vent (ref 5).

Regarding claim 11, Yoshida discloses all of the claim limitations as set forth above and also discloses the protective part (ref 4) comprises a main body (“main body”, Fig 


    PNG
    media_image1.png
    178
    426
    media_image1.png
    Greyscale


Regarding claim 13, Yoshida discloses all of the claim limitations as set forth above and also discloses a sealing part (ref 7) surrounding (Figs 2-4) the gas vent (ref 5); wherein the sealing part (ref 7) is disposed between (Figs 2-4) the protective part (ref 4) and the cover plate (part of ref 1, Fig 1, Figs 2) for sealing a gap between ([0020], [0043], Figs 2-4) the protective part (ref 4) and the cover plate (part of ref 1, Fig 1, Figs 2).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2007/220508, see Machine Translation) as applied to claim 1 above, and further in view of Wang et al. (US 2012/0015219).
Regarding claims 5, 6 and 8, Yoshida discloses all of the claim limitations as set forth above but does not explicitly disclose a pressing block, wherein the pressing block is provided with a center hole opposite to the gas vent; and the pressing block is fixed to the cover plate and located at a side of the gas exhaust valve facing away from the gas vent, and the gas exhaust valve is fixed to the cover plate through the pressing block, wherein the protective part is attached to a surface of the pressing block facing away from the gas vent and completely covers the gas vent, and a second protrusion is provided on a surface of the pressing block facing the gas exhaust valve, and the second protrusion presses against the gas exhaust valve
Wang et al. discloses in Figs 1-4, a battery (Abstract) including a cover plate (ref 10) including a vent hole (ref 102) therein.  A valve (ref 20) is disposed within the vent hole (ref 102) and a pressing member (ref 60) with a center hole (Fig 2) is disposed opposite 
Yoshida and Wang et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the valve structures and spatial configuration disclosed by Wang et al. into the structure of Yoshida to prevent corrosion of the valve cover structures and enhance overall battery safety and performance.

Regarding claim 7, modified Yoshida discloses all of the claim limitations as set forth above and also discloses a projection (in Figs 2) of the protective part (ref 4) in a thickness direction of the cover assembly (Fig 1) is located within a projection of the center hole (at middle of ref 5) in the thickness direction (Figs 2) of the cover assembly (Fig 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 13-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 9 and 12 of copending Application No. 16/941,419 in view of Yoshida (JP 2007/220508, see Machine Translation). Regarding claims 1-5 and 13-14, the claims of copending application ‘419 disclose all of the limitations of the instant claims but do not disclose the protective part has a gas permeability coefficient smaller than a gas coefficient of the gas exhaust valve.
Yoshida discloses in Figs 1-8, a cover assembly (Fig 1) of a secondary battery (ref F), comprising: a cover plate (Fig 1, side) comprising a gas vent (ref 5); a gas exhaust valve (ref 3) configured to seal (Figs 2) the gas vent (ref 5) and deform (Figs 2) in response to an increase in temperature (Abstract, [0015], [0031]) to get out of a state of sealing the gas vent (ref 5); and a protective part (ref 4) at least partially covering (Figs 2) the gas vent (ref 5) and having a gas permeability coefficient smaller than ([0032], [0073]) a gas permeability coefficient ([0028], [0028]) of the gas exhaust valve (ref 3).  This configuration enhances the valve and protective part structures from corrosion due to electrolyte contact ([0028], [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the materials disclosed by Yoshida into the structure of copending application ‘419 to enhance the valve and protective part structures from corrosion due to electrolyte contact.
This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 12 discloses an explicit cover assembly/valve structural configuration including a first protrusion is provided on a surface of the cover plate facing the gas exhaust valve, and the first protrusion presses against the gas exhaust valve; a second protrusion is provided on a surface of the pressing block facing the gas exhaust valve, and the second protrusion presses against the gas exhaust valve; and the first protrusion is located at a side of the connection portion close to the gas vent; and the second protrusion is located at a side of the connection portion facing away from the gas vent.
Yoshida in view of Wang et al. is considered to be the combination of prior art references of record closest to the aforementioned claim limitations.  However, it does not explicitly disclose nor render obvious all of the aforementioned structures and spatial configuration of the structures as set forth in the instant claim.  Namely, while the envisaged combination of Yoshida and Wang et al. results in a number of structures associated with a gas venting structure of a battery including valve structures, protective members, a pressing block with associated structure, it does not explicitly disclose the structural configuration and spatial arrangement of the instant claim nor does it provide an obvious reason to modify the envisaged structure to arrive at the spatial arrangement of the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725